Title: From Thomas Jefferson to John Wayles Eppes, 22 January [1800]
From: Jefferson, Thomas
To: Eppes, John Wayles



Dear Sir
Philadelphia Jan. 22. [1800]

Your favor of Jan. 1. came to me on the 18th. that of the 12th. was recieved yesterday. the one you mention from the Hundred has never been recieved. none of these acknolege the receipt of mine of Dec. 21. the day I left Monticello. on the 30th. of Dec. I inclosed you some pamphlets, not writing as you know I mentioned my design of writing little for a year to come. on the 17th. inst. I wrote to Maria. it would seem then that something in your situation occasions the passage of letters to be slow & uncertain. mine were always directed to you at Mont Blanco or Eppington near Petersburg. perhaps they lie at Petersburg. mine of Dec. 21. was important in answer to one received from you on the subject of Powell. it desired you to engage him positively, and also to let me know what sacrifice would be necessary to induce him to go to Monticello as soon as I return, or at farthest at Midsummer. I will still request you to do this.
I sincerely congratulate Maria & yourself on the new addition to our family. your letter of the 1st. inst. in announcing that event, gave me the purest joy, my anxiety on that subject having been as great as yours. the circumstance mentioned in your letter of the 12th. tho’ a common one is often very distressing both to the mother and child, and I shall be very anxious till I hear from you again as to their situation. I inclose for Maria a letter I recieved from Kitty Church. I think she cannot & ought not to avoid writing to her. I have in my answer promised this for her. by the time you recieve this I hope she will be well & released from confinement. we have here strange news. first a rumor that George III. is dead. this would secure a general peace: secondly a West-India account that Buonaparte has usurped the government of France. if this were true we should soon hear of the end of his race. the enthusiasm of that nation would furnish a million of Brutus’s who would devote themselves to death to destroy him. the worst consequence of this would be the inducing the coalition to continue the war. if not true, there seems to be some prospect of a general peace, even without the death of G. III. heaven send it. our non intercourse law is likely to be renewed. but whether for the grain & navigating states as well as the tobacco states is a question. were it not that the law will expire by the conclusion of a treaty, it would be better for the tobacco states to abandon that culture. the bankruptcies in our trading towns in consequence of those of Hamburg (which however are in truth English bankruptcies) have begun seriously. besides the two great failures in Baltimore & one in  New York, the house of Cuningham & Nesbitt have stopped paiment here. it was one of the best credit & greatest respectability of this place. it seems entirely expected that there will be a general crush. no commerce was more deeply interested than ours in the deposits at Hamburg. the best merchant in America ought not to be trusted now for a dollar, till this storm winnows the light from the sound. in truth the commerce of America is in a state of entire prostration.—the winter here has been remarkeably mild: and sickness is very prevalent at this time. I think it probable our session will be a very short one.—I was obliged to sell my tobo. (of 1798) for 7. Dollars, which clears only 6⅘ per hundred, & at long credit. but it was to a solid manufacturer not a merchant. if there is any better mode of directing to you than by the Petersburgh post, be so good as to notify me of it. present my most friendly esteem to mr & mrs Eppes and the family. pour into the bosom of Maria the effusions of my tenderest and constant love. sincere and affectionate esteem to yourself. Adieu.

Th: Jefferson

